Citation Nr: 0634000	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  03-36 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


INTRODUCTION

The veteran served on active duty from June 1986 to March 
1990.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied service connection for a 
cervical spine disability.  This claim was previously before 
the Board and was remanded in December 2005 for further 
development of the evidence.  That development has been 
completed and the claim is again before the Board.




FINDINGS OF FACT

A cervical spine disability was not incurred in or aggravated 
by service, nor is it proximately due, the result of, or 
aggravated by any disease or injury incurred in or aggravated 
by service, to include the veteran's service-connected lumbar 
spine disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
cervical spine disability are not met.  38 U.S.C.A. §§ 1110, 
1153, 5103A (West 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2002 and June 
2003; rating decisions in July 2003 and December 2005; a 
statements of the case in October 2003 and June 2004; and a 
supplemental statements of the case in November 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in a May 2006 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, 3.304.  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310.  When aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected disability, the veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to that aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The veteran's service medical records do not show any 
findings or diagnoses of any cervical spine disorder.  
However, in a March 1989 service medical report, the veteran 
complained of back and shoulder pain after heavy lifting.  
The veteran stated that when he moved his neck, pain shot 
into his back.  The veteran's January 1990 service separation 
examination found his spine examination to be normal.  The 
veteran complained of recurrent back pain with heavy lifting, 
but had not other complaints.

A December 2002 private X-ray consultation report shows an 
impression of mild cervical spondylosis with mild narrowing 
of the C5-C6 disc space.  The study was otherwise negative.

A May 2003 private medical statement shows that the veteran 
had chronic persistent cervical pain and radiculopathy with 
herniated nucleus pulposus at C4-C5 and C5-C6, but does not 
show any relationship between that disability and service or 
any service-connected disability.

A July 2003 private medical statement states that the veteran 
had a back trauma in 1988 during active duty and showed 
persistent cervical pain with upper extremity numbness.  
According to the patient, the clinical picture showed a 
secondary injury to the cervical area, probably due to the 
old back trauma.  The examiner felt this was highly suspected 
and appreciated VA correlation of that finding.

A July 2003 VA examination report shows that the examiner 
reviewed the veteran's claims folder and service medical 
records.  The examiner stated that there was no mention of 
cervical pain until 2002.  Based on the lack of service 
medical record mention of cervical problems, the examiner 
felt that it was not as likely as not that the veteran's 
cervical condition was related to his service-connected 
lumbar condition.

At an April 2006 VA examination, the examiner provided an 
opinion that the veteran's cervical spine conditions were 
less likely than not related to military service from 1986 to 
1990.  The examiner also stated that the cervical spine 
conditions were less likely than not related to the 
lumbosacral spine disability in terms of etiology or 
pathophysiology.  The veteran's claims folder and service 
medical records did not show complaint, diagnosis, or 
treatment of the cervical spine, although it was once 
mentioned that he had pain in the cervical area.  There was 
no evidence of continuity of pain, treatments, or any other 
cervical spine conditions during those years so as to 
consider an injury in that area to correlate to the episode 
of heavy lifting in 1989.  It was not until 2002 that the 
veteran complained of pain in a continuous fashion in the 
cervical area.  The veteran performed heavy lifting of an 
object on the floor, for which biomechanics affecting the 
spine most likely affected the lumbosacral spine.  The 
veteran's symptoms in the cervical spine were not documented 
in a constant or continued fashion, so as to correlate with 
the incident in 1989 of heavy lifting.  The etiology of the 
cervical spine disorders, although of uncertain nature, was 
less likely than not related to the lumbosacral spine 
conditions or lumbosacral spine injury in 1989.  The 
pathophysiology of cervical and lumbar conditions in the 
veteran was totally unrelated.  The examiner referred to the 
July 2003 VA examination report where an opinion had already 
been given by a different examiner as to any relationship 
between those two conditions.

Other medical records, private and VA, show treatment for 
cervical and lumbar spine disabilities, but do not provide 
any opinions as to any relationship between the cervical 
spine disability and the veteran's service or his lumbar 
spine disability.

The Board finds that the evidence does not show that a 
chronic cervical spine disability was incurred during the 
veteran's service.  Although he complained of neck pain on 
one occasion, there was no diagnosis or finding of a chronic 
disability during his service or at separation from service.  
The evidence does not show further treatment for any cervical 
spine complaints until 2002, approximately 12 years after the 
veteran's separation from service.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

The Board finds that the July 2003 and April 2006 VA 
examinations are the most persuasive evidence in this case.  
Both examiners found that the veteran's current cervical 
spine disability was not incurred in service and is not 
related to his service-connected lumbar spine disability.  
While a July 2003 private medical report suggests a 
relationship between the veteran's cervical spine disorder 
and his lumbar spine disorder, the VA examiners did not 
support that finding.  They both felt that there was no 
etiological relationship between the veteran's cervical spine 
and his service.  Furthermore, the April 2006 examiner stated 
that there was no relationship between the veteran's current 
cervical spine disorders and the 1989 complaint of neck pain 
in service; and that there was no etiological relationship 
between the veteran's cervical spine and lumbar spine 
disorders.

The veteran has stated that he feels that his cervical spine 
disability was incurred in service, is the result of his 
service-connected lumbar spine disability, or is aggravated 
by his lumbar spine disability.  However, lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Competent medical evidence is 
required to relate the veteran's current cervical spine 
disabilities, first shown years after service, to service.  
Where the determinative issue involves either medical 
etiology or medical diagnosis, competent medical evidence is 
required.  In medical matters, competent medical evidence 
must come from a witness who is competent to testify as to 
the facts under consideration.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
cervical spine disability.  The evidence does not show any 
cervical spine disability was incurred in or aggravated by 
service; is proximately due to or the result of any disease 
or injury incurred in or aggravated by service (to include 
complaints of neck pain in service and the service-connected 
lumbar spine disability); or is aggravated by the veteran's 
service-connected lumbar spine disability.  As the 
preponderance of the evidence is against the veteran's claim, 
the claim must be denied.

ORDER

Entitlement to service connection for a cervical spine 
disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


